DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 15 December 2020 is being considered by the examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Siskoy et al. (US Publication Number 2019/0009813 A1) in view of Fuzes et al. (US Publication Number 2018/0127023 A1). 
Regarding claim 9, Siskoy teaches a steer-by-wire steering system for motor vehicles, comprising: a steering actuator electronically controlled based on steering command and configured to act on the steered wheels (Siskoy: Para. 2, 18; actuator of the steering rack assembly is mechanically connected to a steering rack and is suitable for changing the wheel orientation or road angle), and a feedback actuator configured to transmit feedback from a road to a steering wheel of the motor vehicle (Siskoy: Para. 24; ECU receives feedback signals from the first motor position sensor to track motion of the steering rack in order to provide correct steering; torque and position to simulate a “road-feel” to the driver at the steering wheel).
Siskoy doesn’t explicitly teach a first steering angle sensor, wherein the steering actuator comprises and is connected to a redundant power supply comprising a first power supply.
 However, Siskoy is deemed to disclose an equivalent teaching. Siskoy includes a first motor position sensor associated with the first rack actuator that racks the motion of the steering rack to provide feedback to the first steering circuit (Siskoy: Para. 21, 24). The system includes a backup power supply that provides power to the steering rack assembly (Siskoy: Para. 7). The angle sensors receive their power from the steering rack assembly (Siskoy: Para. 27). Since the backup power supply supplies power to the steering rack assembly, the backup power supply also provides power to the angle sensors.
It would have been obvious to one of ordinary skill of the art as of the effective filing date to have powered the first steering angle sensor through the redundant power supply in order to provide steering angle and torque measurements to the steering rack assembly in the event that power is lost at the steering column emulator (Siskoy: Para. 27). 
In the following limitation, Siskoy teaches a second power supply (Siskoy: Para. 7, 21; the backup system, including, in part, backup angle and torque sensors, and a backup or secondary power supply), wherein the feedback actuator is connected to the first power supply (Siskoy: Para. 24; first motor position sensor associated with the first rack actuator tracks motion of the steering rack to provide feedback to the first steering circuit), and a second steering angle sensor, which is independent of the feedback actuator and is connected to the second power supply (Siskoy: Para. 9; a backup sensor that determines an angle of rotation of a steering column at the steering column emulator).
Regarding claim 10, Siskoy teaches the steer-by-wire steering system of claim 9 wherein the first and second power supplies are designed such that, in the event of a failure of one of the two power supplies, the other power supply supplies power to the steering actuator (Siskoy: Para. 6, 11; a backup power supply dedicated to powering the steering rack assembly, wherein the backup power supply provides power to the steering rack assembly via a harness separate from a harness for the primary power supply).
Regarding claim 11, Siskoy teaches the steer-by-wire steering system of claim 9 wherein the steer-by-wire steering system comprises a private communication channel, via which the feedback actuator communicates with the steering actuator (Siskoy: Para. 6, 24; steering column emulator provides the electronic driving signal over a first private bus to the steering rack assembly; ECU receives feedback signals from the first motor position sensor to track motion of the steering rack in order to provide correct steering).
Regarding claim 12, Siskoy teaches the steer-by-wire steering system of claim 9 wherein the steer-by-wire steering system comprises a single motor vehicle communication channel, via which the feedback actuator communicates with the motor vehicle as well as with the steering actuator (Siskoy: Para. 25, 27; information can be shared back and forth between the first ECU and the second ECU in order to ensure proper functioning of the steering rack assembly in case of a failure of individual elements of the steering rack assembly; backup sensors are able to provide steering angle and torque measurements to the steering rack assembly in the event that power is lost at the steering column emulator).
Regarding claim 13, Siskoy teaches the steer-by-wire steering system of claim 12 wherein the steer-by-wire steering system comprises a direct communication channel between the second steering angle sensor and the steering actuator, via which the second steering angle sensor transmits the measured steering angle to the steering actuator (Siskoy: Para. 25, 27; information can be shared back and forth between the first ECU and the second ECU in order to ensure proper functioning of the steering rack assembly in case of a failure of individual elements of the steering rack assembly; backup sensors are able to provide steering angle and torque measurements to the steering rack assembly in the event that power is lost at the steering column emulator).
Regarding claim 14, Siskoy teaches the steer-by-wire steering system of claim 9 wherein the steer-by-wire steering system comprises a single motor vehicle communication channel, via which the steering actuator communicates with the motor vehicle as well as with the second steering angle sensor (Siskoy: Para. 28; second backup angle and torque sensors thereby provides redundant measurements to the steering rack assembly and provides these measurements over redundant communication wires).
Regarding claim 15, Siskoy doesn’t explicitly teach wherein the feedback actuator an actuator for an electromechanical steering system.
However Fuzes, in the same field of endeavor, teaches wherein the feedback actuator an actuator for an electromechanical steering system (Fuzes: Para. 15, 51; electromechanical power steering system; feedback actuator provides the motor car driver with the feeling of really driving the vehicle on the road).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporated Fuzes’s electromechanical power steering system (Fuzes: Para. 15) into Siskoy’s steer-by-wire system (Siskoy: Para. 2, 18) in order for the electric motor in the steering mechanism to provide the feeling of really driving the vehicle on the road through the feedback actuator (Fuzes: Para. 15, 51).
Regarding claim 16, Siskoy teaches the steer-by-wire steering system of claim 9 wherein the second steering angle sensor is mounted externally at the feedback actuator (Siskoy: Para. 9, 21, 29; a backup sensor that determines an angle of rotation of a steering column at the steering column emulator and transmits the angle of rotation to the steering rack assembly).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E LINHARDT whose telephone number is (571) 272-8325.  The examiner can normally be reached on M-TR, M-F: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.




/L.E.L./Examiner, Art Unit 3663


/ADAM D TISSOT/Primary Examiner, Art Unit 3663